Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 05, 2022

The Court of Appeals hereby passes the following order:

A22A1126. TIMOTHY WOODARD v. DEBBIE BROOKS.

      Prisoner Timothy Woodard filed this original mandamus petition, naming as
respondent Debbie Brooks, Clerk of Spalding County Superior Court. Woodard
contends that he filed a habeas corpus action in the superior court, which was
subsequently dismissed. According to Woodard, he appealed the dismissal order in
November 2021, but the superior court failed to transmit the record. Woodard seeks
an order of compelling the superior court to transmit the record to this Court.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all habeas corpus cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4).
Because Woodard seeks to compel transmission of a habeas appeal, it appears
jurisdiction may lie in the Supreme Court. As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this application is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/05/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.